NEUBERGER BERMAN ADVISERS MANAGEMENT TRUST ADMINISTRATION AGREEMENT CLASS I SHARES SCHEDULE A The Class I Shares of the Portfolios of Neuberger Berman Advisers Management Trust currently subject to this Agreement and the dates such Portfolios were added to this Agreement are as follows: Balanced Portfolio Growth Portfolio Guardian Portfolio Large Cap Value Portfolio Mid Cap Intrinsic Value Portfolio Mid-Cap Growth Portfolio Short Duration Bond Portfolio Socially Responsive Portfolio DATED:May 1, 2012 A-1 NEUBERGER BERMAN ADVISERS MANAGEMENT TRUST ADMINISTRATION AGREEMENT CLASS I SHARES SCHEDULE B Compensation pursuant to Paragraph 3 of the Neuberger Berman Advisers Management Trust Administration Agreement shall be: (1)The following percentage per annum of the average daily net assets attributable to the Class I Shares of each Portfolio: Balanced Portfolio 0.30% Growth Portfolio 0.30% Guardian Portfolio 0.30% Large Cap Value Portfolio 0.30% Mid Cap Intrinsic Value Portfolio 0.30% Mid-Cap Growth Portfolio 0.30% Short Duration Bond Portfolio 0.40% Socially Responsive Portfolio 0.30% (2)Certain out-of-pocket expenses for technology used for shareholder servicing and shareholder communications, subject to the prior approval of an annual budget by the Trust’s Board of Trustees, including a majority of those Trustees who are not interested persons of the Trust or of Neuberger Berman Management Inc., and periodic reports to the Board of Trustees on actual expenses. DATED:May 1, 2012 B-1
